GARRETT, Vice Chief Judge,
concurring:
I concur. The trial court, in my view, erroneously sustained a motion to dismiss. Whether Appellant’s case will withstand a proper motion for summary judgment, after discovery, is not before this Court to decide.
JONES, Judge
concurring specially:
I read the petition’s averment “that the guards stood by” to be sufficient to allege the guards saw the assault in progress and did nothing which is a sufficient allegation to survive a motion to dismiss. I am authorized to state that GARRETT, V.C.J. concurs in this view.